Fourth Court of Appeals
                                  San Antonio, Texas
                                       October 29, 2018

                                     No. 04-16-00065-CV

                               Hugo Xavier DE LOS SANTOS,
                                         Appellant

                                               v.

                       COMMISSION FOR LAWYER DISCIPLINE,
                                    Appellee

                  From the 37th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2012-CI-20086
                        The Honorable Tonya Parker, Judge Presiding

                                        ORDER
       On October 16, 2018, Hugo de los Santos filed a “Motion to Reduce Sanctions per
Supreme Court Guidelines.” On October 19, 2018, de los Santos filed a “Supplemental Motion
to Reduce Sanctions per Supreme Court Guidelines and Motion to Recall Mandate.”

       Our opinion in de los Santos’s appeal issued on May 17, 2017. We denied de los
Santos’s motion for rehearing on August 3, 2017, and we denied his motion for en banc
reconsideration on December 5, 2017. The Texas Supreme Court denied review on April 13,
2018, and denied rehearing on September 28, 2018. Mandate issued in this appeal on October 3,
2018. This court’s plenary power to consider the relief sought by de los Santos has expired. See
TEX. R. APP. P. 19.1.

       Accordingly, de los Santo’s motion to reduce sanctions is DISMISSED FOR LACK OF
JURISDICTION, and de los Santos’s motion to recall mandate is DENIED. See TEX. R. APP. P.
18.7, 19.3(b).
                                                  _________________________________
                                                  Irene Rios, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of October, 2018.

                                                    ___________________________________
                                                    KEITH E. HOTTLE,
                                                    Clerk of Court